Citation Nr: 1041830	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-34 953	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine from December 
14, 2006, to July 7, 2010, and to a rating in excess of 20 
percent from July 8, 2010, forward.  



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for DDD of the lumbar 
spine and assigned a 10 percent disability rating, effective 
December 14, 2006.  Subsequently, in an August 2010 rating 
decision, the RO increased the Veteran's evaluation for DDD of 
the lumbar spine to 20 percent, effective July 8, 2010.  
Accordingly, the issue on appeal is as stated on the cover page.  
When this case was initially before the Board in March 2010, it 
was remanded for further development.  


FINDING OF FACT

On October 6, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in October 2010, prior to the promulgation of a decision in 
the appeal, the Board received a letter from the appellant 
indicating that he was satisfied with the increased rating he 
received for his DDD of the lumbar spine, and as such, requested 
that his appeal be withdrawn.  This letter acts as a withdrawal 
of the Veteran's appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


